Citation Nr: 9926626	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  94-46 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to primary and secondary service connection 
for hiatal hernia.

2.  Entitlement to service connection for a left eye 
disorder, claimed as decreased vision.

3.  Entitlement to service connection for residuals of a 
shell fragment wound to the left eyelid.

4.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the chest, evaluated 20 percent 
disabling.

5.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the cervical area, with arthritis and 
radiculopathy, evaluated 20 percent disabling.

6.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the left leg and thigh, with meralgia 
paresthetica, evaluated noncompensably disabling prior to 
July 2, 1993.

7.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the left leg and thigh, with meralgia 
paresthetica, evaluated 10 percent disabling on and after 
July 2, 1993.

8.  Entitlement to a rating greater than 10 percent for post-
traumatic headaches.

9.  Entitlement to a rating greater than 10 percent for 
residuals of a shell fragment wound to the left shoulder with 
arthritis.

10.  Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound to the abdomen, with 
laparotomy scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active military service from December 1966 
to November 1968.  This appeal to the Board of Veterans' 
Appeals (Board) stems from rating decisions of a regional 
office (RO) of the Department of Veterans Affairs (VA).  

A November 1985 rating decision addressed the veteran's 
claims seeking increased ratings for multiple service-
connected disabilities, as well as a claim for a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  As herein pertinent, 
the RO confirmed and continued or assigned increased ratings 
for the following conditions:  multiple fragment wounds, 
chest, with multiple metallic fragments superimposed over 
chest wall, evaluated 20 percent disabling; multiple fragment 
wounds of back with C8 sensory radiculopathy, bilateral, 
evaluated 10 percent disabling; multiple fragment wounds, 
left leg, evaluated 10 percent disabling; and multiple 
fragment wounds, abdomen, resulting in laparotomy, no organs 
damaged, evaluated zero percent disabling.  The RO denied the 
claim for TDIU.  

A letter, dated November 18, 1985, informed the veteran that 
the evidence did not support entitlement to TDIU.  The letter 
made no reference to the RO's disposition of the claims for 
increased ratings for the veteran's service-connected 
disabilities.  Thereafter, the RO entered rating decisions in 
April 1987 and in December 1987 confirming and continuing the 
10 percent rating assigned for multiple fragment wounds of 
the back with C8 sensory radiculopathy, bilateral.  The 
veteran was informed of each rating decision, respectively, 
by letters dated April 13, 1987 and January 6, 1988.  He did 
not appeal either of these rating decisions with respect to 
an increased evaluation for cervical spine shrapnel wound 
residuals.  In view of the procedural history discussed 
above, the Board concludes that the following claims for 
increased evaluations have remained in open status since the 
date upon which they were filed:  multiple fragment wounds, 
chest, with multiple metallic fragments superimposed over 
chest wall, evaluated 20 percent disabling; multiple fragment 
wounds, left leg, evaluated 10 percent disabling; and 
multiple fragment wounds, abdomen, resulting in laparotomy, 
evaluated zero percent disabling.

A claim for service connection for various disabilities, 
including headaches, and for increased ratings for multiple 
disabilities from shrapnel wound residuals, was received on 
July 2, 1993.

In August 1994, the RO entered a rating decision which denied 
direct service connection for hiatal hernia; a left eye 
disorder, claimed as decreased vision; and headaches.  In 
addition, the RO, among other actions, confirmed and 
continued the following evaluations for service-connected 
disabilities:  residuals of multiple fragment wounds to the 
right leg, with complete peroneal nerve palsy, evaluated 40 
percent disabling; residuals of multiple fragment wounds to 
the chest, with retained metallic fragments superimposed over 
the chest wall, evaluated 20 percent disabling; residuals of 
shell fragment wounds to the back involving C8 sensory 
radiculopathy Diagnostic Code (DC) 5293, evaluated 10 percent 
disabling; residuals of multiple fragment wounds to the 
abdomen with laparotomy scar, evaluated zero percent 
disabling; and residuals of multiple fragment wounds to the 
left leg, evaluated zero percent disabling.  

Subsequently, a December 1994 rating decision, among other 
actions, granted service connection for residuals of a shell 
fragment wound to the left shoulder with arthritis, for which 
a 10 percent evaluation was assigned, effective November 16, 
1984.  In addition, the RO granted service connection for 
residuals of shell fragment wounds to the neck area, with 
arthritis of the cervical spine, (DC's 5010-5301), for which 
a 10 percent evaluation was assigned.  A separate 10 percent 
evaluation for residuals of shell fragment wounds to the back 
involving C8 radiculopathy (DC's 7805-8516) was confirmed and 
continued.  

At a hearing held before an RO hearing officer in August 
1995, the veteran's representative requested that separate 
ratings of 10 percent be assigned for each anatomical region 
which was affected by tender, painful scars.  Currently, 
service connection is in effect for a single disability, 
classified as follows:  shell fragment wounds, multiple, 
face, neck, scalp, right wrist, with retained metallic 
fragment over the left paranasal sinus.  The disability is 
evaluated on the basis of damage to muscles of the side and 
back of the neck, under DC 5323.  The matter of separately 
evaluating shrapnel wound residuals involving the previously 
referenced anatomical areas, on the basis of any of the 
diagnostic codes for scars, is referred to the RO for any 
action deemed appropriate.  

In a decision entered in April 1996, a hearing officer 
pointed out that residuals of a shell fragment wound to the 
area of the neck/cervical spine had been assigned two 
separate disability ratings.  The hearing officer noted that 
neck/cervical spine shrapnel wound residuals were then rated 
as follows:  residuals of a shell fragment wound to the 
"back" involving C8 sensory radiculopathy, evaluated 10 
percent disabling; and residuals of a shell fragment wound to 
the neck area with arthritis of the cervical spine, evaluated 
10 percent disabling.  The hearing officer observed that the 
disability in question, although identified as involving the 
"back," was actually confined to the area of the 
neck/cervical spine.  (Service connection has also been 
granted for a disability classified as low back strain under 
DC 5295).  The hearing officer determined that residuals of a 
shell fragment wound to the area of the neck/cervical spine 
constituted a single disability entity, and should be 
evaluated as such.  It was also determined that service 
connection for headaches was warranted.

Thereafter, a September 1996 rating decision implemented the 
hearing officer's determination, by assigning a 20 percent 
rating for a single disability entity, now classified as 
residuals of multiple shell fragment wounds to the back (DC's 
5010-8512), effective April 30, 1985.  In addition, the RO 
granted service connection for headaches, and assigned a zero 
percent evaluation, effective July 2, 1993.  Initially, 
headaches were evaluated under DC 8100.  

The RO entered a rating decision in May 1998 which confirmed 
and continued the denial of service connection for hiatal 
hernia, now claimed as secondary to service-connected 
residuals of shell fragment wounds to the abdomen with 
laparotomy.  The denial of service connection for a left eye 
disorder (decreased vision) was also confirmed and continued.  
In addition, the RO either increased or confirmed and 
continued evaluations for the veteran's various service-
connected disabilities.  The May 1998 rating decision 
referenced the following service-connected disabilities:  
post-traumatic stress disorder (PTSD), evaluated 100 percent 
disabling from June 27, 1997; residuals of a shell fragment 
wound to the right leg, with complete peroneal nerve palsy, 
evaluated 40 percent disabling; residuals of multiple shell 
fragment wounds to the cervical area, with arthritis and 
radiculopathy, evaluated 20 percent disabling; residuals of 
shell fragment wounds to the chest, with retained metallic 
fragments, evaluated 20 percent disabling; residuals of shell 
fragment wounds to the left shoulder with arthritis, 
evaluated 10 percent disabling; residuals of multiple shell 
fragment wounds to the left leg with meralgia paresthetica, 
evaluated zero percent disabling from November 27, 1968, and 
10 percent disabling from July 2, 1993 (left leg shrapnel 
wound residuals, now rated under DC 8629, had formerly been 
evaluated under DC 7805); and residuals of multiple shell 
fragment wounds to the abdomen, with laparotomy scar, 
evaluated zero percent disabling.  Further, a 10 percent 
evaluation for headaches was assigned, retroactive to July 2, 
1993, and the disability was now evaluated under Diagnostic 
Code 8045.  


In addition, the veteran was now found to be entitled to 
special monthly compensation (SMC) pursuant to 38 U.S.C.A. 
§ 1114(s) and 38 C.F.R. 3.350(i), on account of PTSD, rated 
100 percent disabling, and additional service-connected 
disabilities, independently ratable at 60 percent or more 
from June 27, 1997.  Entitlement to SMC based on loss of use 
of one foot has been in effect since November 27, 1968.

A hearing was held before the undersigned Member of the Board 
in December 1998.  At a prehearing conference, the veteran 
withdrew from appellate consideration the following issues:  
an increased rating for residuals of shell fragment wounds to 
the right leg with complete peroneal nerve palsy, evaluated 
40 percent disabling; and SMC based on the need for regular 
aid and attendance.  


Additionally, at the prehearing conference, the veteran 
raised the following additional issues:  an increased rating 
for a low back disorder, evaluated 10 percent disabling; 
secondary service connection for a right hip disorder; 
secondary service connection for a left hip disorder; primary 
and secondary service connection for a disorder of the left 
hand; primary and secondary service connection for a disorder 
of the right hand; primary and secondary  service connection 
for a left elbow disorder; primary and secondary service 
connection for a left wrist disorder; and secondary service 
connection for a right shoulder disorder.  None of the 
additional issues raised at the prehearing conference has 
been developed for appellate review.  Accordingly, all are 
referred to the RO for any action deemed appropriate.

The RO entered a decision in April 1995 which, among other 
actions, denied service connection for right ear hearing 
loss.  The veteran was informed of that rating decision by 
letter dated June 2, 1995.  He did not initiate an appeal by 
filing a notice of disagreement with that adverse 
determination within the one-year prescribed period.  
Accordingly, the rating decision as to the issue of service 
connection for right ear hearing loss became final.  
Subsequently, at the prehearing conference before the 
undersigned Board Member in December 1998, the appellant 
expressed dissatisfaction with the RO's denial of service 
connection for right ear hearing loss.  The issue of whether 
new and material evidence has been submitted to reopen a 
claim of service connection for right ear hearing loss is 
referred to the RO for any action deemed appropriate.

One of the issues certified for appeal is entitlement to 
service connection for a left eye disorder, claimed as 
decreased vision.  Based on the contentions advanced by the 
appellant, as well as on the medical evidence, it is the 
determination of the Board that the record reasonably raises 
the issue of entitlement to service connection for residuals 
of a shell fragment wound to the left eyelid.  That issue is 
addressed in the decision which follows.  


FINDINGS OF FACT

1.  The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims for primary and secondary service connection for 
hiatal hernia are plausible.

2.  The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for a left eye disorder, claimed 
as decreased vision, is plausible.

3.  The appellant sustained a shell fragment wound to the 
left eyelid during service.

4.  Residuals of a shell fragment wound to the chest are 
manifested primarily by nontender, nonulcerated scars; the 
chest exhibits full expansion; no significant compromise of 
Muscle Group XXI, the muscles of respiration, is 
demonstrated.  

5.  Residuals of a shell fragment wound to the cervical area, 
with arthritis and radiculopathy, are manifested primarily by 
no more than slight limitation of motion of the cervical 
spine; the upper extremities exhibit full motor power; there 
are some left upper extremity paresthesias, producing no more 
than mild incomplete paralysis of left upper extremity 
radicular groups; wound scars are nontender and nonulcerated.


6.  Residuals of a shell fragment wound to the left leg and 
thigh, with meralgia paresthetica were asymptomatic prior to 
July 2, 1993.  

7.  On and after July 2, 1993, residuals of a shell fragment 
wound to the left leg and thigh, with meralgia paresthetica 
have been manifested primarily by left lower extremity 
paresthesias; the left leg and thigh exhibit full motor 
power; wound scars are nontender and nonulcerated.

8.  Post-traumatic headaches of migrainous character occur 
approximately two to three times per month; the veteran's 
headaches have not produced severe economic inadaptability.


9.  Residuals of a shell fragment wound to the left shoulder 
with arthritis are manifested primarily by noncompensable 
limitation of motion; there is no demonstrable impairment of 
the clavicle or scapula; wound scars are nontender and 
nonulcerated.


10.  Residuals of shell fragment wound to the abdomen are 
manifested primarily by a nonulcerated, nontender laparotomy 
scar, and by moderate injury of Muscle Group XIX.  


CONCLUSIONS OF LAW

1.  The claims for primary and secondary service connection 
for a hiatal hernia are not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim for service connection for a left eye disorder, 
claimed as decreased vision, is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

3.  A shell fragment wound to the left eyelid was incurred in 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991).

4.  A rating in excess of 20 percent for residuals of a shell 
fragment wound to the chest is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.56, 4.73, 
Diagnostic Code 5321 (effective prior to and on and after 
July 3, 1997).

5.  A rating of 30 percent for residuals of a shell fragment 
wound to the cervical area, with arthritis and radiculopathy 
is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40. 4.45, 4.59, 4.71a, 4.124a, 
Diagnostic Codes 5010, 5290, 8513 (1998).

6.  A compensable rating for residuals of a shell fragment 
wound to the left leg and thigh, with meralgia paresthetica, 
prior to July 2, 1993, is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.124a, 
Diagnostic Code 8629 (1998).

7.  A rating in excess of 10 percent for residuals of a shell 
fragment wound to the left leg and thigh, with meralgia 
paresthetica, on and after July 2, 1993, is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.124a, Diagnostic Code 8629 (1998).

8.  A rating of 30 percent for post-traumatic headaches is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.124a, Diagnostic Codes 8045, 8100 
(1998).

9.  A rating in excess of 10 percent for residuals of a shell 
fragment wound to the left shoulder with arthritis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010, 5201, 5203 (1998).

10.  A 10 percent rating for residuals of a shell fragment 
wound to the abdomen, with laparotomy scar is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.56, 4.72, 4.73, Diagnostic Code 5319 (effective prior to 
and on and after July 3, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

Service medical records disclose that the veteran was 
examined at a clinic on August 21, 1967, after reportedly 
striking his head while performing guard duty.  He indicated 
that he had fallen and hit his head and had begun to have 
headaches thereafter.  He denied loss of consciousness.  On 
clinical examination, dried blood was seen in the veteran's 
hair on the left side.  There was no evidence of skull 
fracture (swelling or tenderness).  The eyes were normal to 
funduscopic inspection.  No cervical spine tenderness was 
detected.  The impression was mild headache of uncertain 
etiology.  

The veteran was injured in action on May 9, 1968, sustaining 
multiple, penetrating shell fragment wounds to the scalp, 
neck, back, chest, extremities and abdomen.  An examiner, who 
inspected the veteran's wounds on May 9, 1968, reported that 
there had been no eye injury.  Initially, a chest x-ray 
showed right pneumothorax.  Treatment measures included wound 
debridement, a right thoracotomy with placement of a chest 
tube, and an exploratory laparotomy, which determined that 
there had not been damage to abdominal organs.  A subsequent 
chest x-ray on May 11, 1968 revealed that pneumothorax had 
cleared.  The veteran later underwent delayed primary closure 
of wounds of the back and legs.  It was found that he had 
complete right common peroneal nerve palsy which had produced 
total right foot drop.  He was placed on several intervals of 
convalescent leave during the period from June 1968 to 
November 1968.  When the veteran was examined at an optometry 
clinic in September 1968, uncorrected visual acuity was 
20/20, bilaterally.  There were no recorded complaints, 
findings or diagnoses of a hiatal hernia during service.  

A VA general medical examination was performed in December 
1969.  Multiple shell fragment wound scars were noted over 
various parts of the veteran's body, including the neck, back 
and extremities.  Clinical inspection showed that the lungs 
were clear to auscultation and percussion.  No rales were 
detected.  A chest x-ray film revealed that the lung fields 
were clear.  Several small, variable-sized, thin metallic 
foreign bodies were seen, scattered over the chest.  

X-ray examination of the cervical spine, performed by VA in 
February 1985, provided no evidence of old or recent 
fracture, subluxation, or other bone, joint or intervertebral 
disc space pathology.  The neural foramina were clear 
bilaterally.  There was an incidental finding of multiple 
foreign bodies and metallic densities, measuring 2 mm to 8 mm 
at greatest diameter, in the soft tissues of the posterior 
neck and upper back.  These were consistent with shrapnel 
fragments.  A chest x-ray examination in June 1985 revealed 
that the chest was clear; a few metallic-type, opaque foreign 
bodies were projected over the right chest wall. 

VA examinations were performed during the period from July 
1985 to August 1985.  The veteran reported deterioration of 
sight of the left eye.  He complained of stiff neck and of 
head pain.  He indicated that he had upper back pain, left 
shoulder pain, and weakness of the left arm.  A medical 
examiner noted that uncorrected distant vision was 20/20 
bilaterally.  A notation was made that the veteran had 
shrapnel under the lid of the left eye.  An orthopedist 
elicited slight hypesthesia to pinprick in the area of the C8 
dermatome, more so on the left than on the right.  Range of 
motion of the neck was normal and painless.  A neurologist 
noted full strength of the extremities, graded as 5/5, and 
normal muscle mass throughout, except for 0/5 of the 
extensors of the right foot and toes.  The diagnoses included 
bilateral C8 radiculopathy, left greater than right; 
multiple, small scars of the thighs, healed, with no 
impairment; abdomen, practically asymptomatic and normal to 
examination; and chest, practically asymptomatic and normal 
to examination.

VA orthopedic examination in July 1986 disclosed that the 
veteran was able to carry through range of motion of the left 
shoulder, elbow and wrist.  There was tenderness over the 
left infraspinatous muscle.  It was noted that 
electromyographic testing during 1986 was interpreted as 
normal, without evidence of radiculopathy or neuropathy in 
the arms.  The diagnoses included recurrent bursitis of the 
left shoulder and wrist.

VA outpatient and clinical records from September 1969 to 
June 1993 reflect that the veteran complained of pains 
involving multiple parts of the body, including pain 
radiating from the neck down the left shoulder, as well as 
tingling and numbness of the hands.  In November 1984, x-rays 
of the left shoulder revealed multiple metallic fragments in 
soft tissues.  There was some degenerative joint disease in 
the acromioclavicular joint.  The remainder of the bones 
appeared normal.  In April 1985, the diagnosis was cervical 
spine arthritis.  On examination in October 1985, the neck 
had full range of motion, without palpable tenderness.  Upper 
extremity motor status was 5/5; sensation was intact to 
pinprick.  In December 1986, there was full range of motion 
of all joints inspected, including the left shoulder and arm 
and both hands.  A June 1988 treatment notation indicates 
that the veteran reported epigastric discomfort and was found 
to have a hiatal hernia on an upper gastrointestinal x-ray 
series.  

A statement in support of the veteran's current claims was 
received on July 2, 1993.  The veteran related that his left 
arm felt painful and numb; that he could not use his left arm 
for such a simple task as lifting a phone; and that his left 
arm was constantly in pain from the shoulder down to the hand 
and fingers.  He pointed out that he had severe pain in the 
left leg and foot.  He stated that he had "major" headaches 
affecting the left side of his head and face.  He commented 
that he required prescription glasses for his left eye 
disorder.  He related that he had shell fragment wound scars 
involving many parts of the body, including the left leg; 
back and sides of the neck; and back, sides and top of the 
head.

VA outpatient reports of August 1993 through March 1994 
reflect complaints of polyarthralgias, myalgias and 
neuralgias.  Complaints included bilateral shoulder pain, 
aching and numbness of the left hand, and numbness of the 
left thigh.  Clinical inspection in January 1994 revealed 
full range of motion of the cervical spine and shoulders.  No 
point tenderness of the shoulders was detected.  In March 
1994, it was found that the neck had full range of motion, 
with some muscle spasm in the trapezius.  There was some 
decreased sensation to pinprick in the left thigh in the 
distribution of the lateral femoral cutaneous nerve. 

VA examinations were performed during the period from 
November 1993 to December 1993.  The veteran complained of 
diffuse muscle aches involving all extremities.  It was noted 
that he had multiple shell fragment wound scars on various 
parts of the body, as well as a laparotomy scar on the 
abdomen.  None of the scars was found to be painful or tender 
to objective demonstration, nor did the scars limit function 
of any body part.  No keloid formation, adherence or 
herniation from scars was detected.  Evaluation of the lower 
extremities showed that motor power was 5/5 in all muscle 
groups tested, except the right foot dorsiflexors where power 
was 0/5.  Evaluation of the upper extremities showed that 
motor power was 5/5 in all the fingers of both hands.  
Sensation was intact.  Strength and dexterity in grasping 
objects was 5/5.  A physician noted the veteran's history of 
having sustained a shrapnel wound to the left eye in 1968.  
Clinical inspection of the left eyelid revealed embedded 
shrapnel.  The diagnoses included residuals of shrapnel, left 
upper lid; history of shrapnel into the left eye, no evidence 
seen; and presbyopia.  Another diagnosis was hiatal hernia, 
by history.  

VA outpatient records from August 1993 to November 1994 
reflect continued complaints of polyarthralgias.  In January 
1994, it was found that the veteran had full range of motion 
of all upper extremity joints and normal muscle strength of 
the upper extremities.  No upper extremity muscle atrophy or 
neurological deficit was noted.  The cervical spine exhibited 
full range of motion.

A statement, dated in July 1994, was received from the chief 
of a VA outpatient neurology clinic.  It was related that the 
veteran had been treated for peroneal palsy, with right foot 
drop; PTSD; and musculoskeletal pain (probable fibromyalgia).  
He had also been treated for peptic ulcer disease.  The 
veteran had earlier worked in metal casting, but was advised 
to do office work because heavy lifting aggravated his arm 
and leg pain.  He had been working for a number of years in 
government purchasing.  Over the last eight months, he had 
been increasingly anxious and depressed.  He indicated that, 
with prolonged sitting at a desk, he had felt increasing pain 
and numbness, particularly involving the right thigh and left 
shoulder.  Pain involving the thigh and shoulder had 
reportedly decreased the veteran's concentration and made him 
short-tempered.

In a notice of disagreement received in September 1994, the 
veteran maintained that a hiatal hernia resulted from trauma 
produced by the insertion of a chest tube during service to 
treat a collapsed lung.  He claimed that decreased vision of 
the left eye was the result of fragment wounds received in 
combat.  He asserted that residuals of shell fragment wounds 
to the lower extremities were manifested by sensations of 
severe pain and/or numbness.  In particular, he remarked that 
he felt as if a hot nail were being plunged into the left 
thigh, with shooting pain involving the left thigh, knee, 
lower leg and foot, as well as a feeling of the whole left 
leg going numb.  He claimed that a shell fragment wound to 
the abdomen affected muscle tissue, as well as the bowels.  
He maintained that abdominal shrapnel wound residuals had 
produced scar tissue and that he had to watch his movements 
when lifting or walking up and down stairs.  He stated that 
he experienced diarrhea because of damage to bowels and 
stomach.  

In his appeal to the Board of Veterans' Appeals, received in 
December 1994, the veteran stated, among other things, that 
his headaches had resulted from shell blasts during service.  
He alleged that, on one occasion, he had been struck on the 
head and face by shell fragments and was thrown from a tank 
and into a ditch by the force of the blast.  He claimed that, 
on a second occasion, a one-story building was blown up on 
top of him and he was struck by the fragments of the 
exploding building. 

A hearing was held before a VA hearing officer in August 
1995.  In testimony, the veteran stated, among other things, 
that multiple shrapnel fragments remained embedded in soft 
tissues throughout his body.  He related that wound scars 
were painful and tender to touch.  He indicated that he 
sometimes noticed ulceration of the scars.  He remarked that 
he had numbness and stiffness, as well as constant, severe 
shooting pain of the left shoulder.  He asserted that left 
shoulder pain impeded movement of the arm and affected his 
ability to drive, type or write.  He stated that his left leg 
sometimes gave out and that he experienced left leg muscle 
spasms.

A VA examination was performed in August 1995.  According to 
history, a hiatal hernia had been demonstrated by x-ray 
examination in 1981.  The veteran reported multiple shell 
fragment wounds in service in 1968.  He had experienced left 
arm weakness, as well as episodic aching and cramping of the 
left shoulder, with radiation of pain down to the left arm, 
with occasional numbness involving the left ring and little 
fingers.  He indicated that multiple scars of the left leg 
had recently increased in sensitivity and were hyperesthetic, 
with pain along the scar areas of the left leg, with episodic 
numbness. 

Clinical inspection revealed normal expansion of the chest.  
There was good air entry.  The chest was clear; no rhonchi, 
rales or wheezes were noted.  A well-healed, nontender 
laparotomy scar was seen.  Hyperesthesia was noted overlying 
scars of the left thigh.  The cervical spine displayed no 
deformity.  No spinal tenderness was noted, although it was 
found that the veteran had a severe amount of paravertebral 
muscle spasm bilaterally.  Range of motion of the cervical 
spine was as follows:  30 degrees of flexion, 20 degrees of 
extension with pain, 20 degrees of right lateral flexion with 
pain, 25 degrees of left lateral flexion.  Rotation to the 
right was moderately diminished; rotation to the left was 
mildly diminished.  The left shoulder revealed no synovial 
swelling.  It was diffusely tender overlying the subacromial 
bursa region and the bicipital tendon region.  There was mild 
crepitus on range of motion.  Range of motion of the left 
shoulder was as follows:  flexion 150 degrees, extension 50 
degrees, abduction 150 degrees with pain, adduction 50 
degrees, internal rotation 70 degrees, and external rotation 
60 degrees.  Examination of the remainder of the left arm 
revealed normal muscle strength.  Grip strength was slightly 
decreased on the left, when compared to the right.  Sensation 
and deep tendon reflexes of the left arm were normal.  
Sensory examination showed that the left thigh was 
hyperesthetic, with increased sensation to fine touch 
overlying the entire aspect of the anterior surface of the 
left thigh.  Deep tendon reflexes, motor strength and 
sensation were otherwise normal throughout.

The diagnoses included hiatal hernia; left-sided headaches 
secondary to retained shell fragment wounds in the sinuses; 
status post right lung pneumothorax; status post multiple 
shell fragment wounds to the neck, chest, back, legs and 
arms; shell fragment wound to the neck with secondary 
osteoarthritis of the cervical spine; left shoulder 
osteoarthritis; status post emergency laparotomy.

Received from the veteran in June 1996 was a statement in 
support of his claims.  He argued, among other things, that 
the residuals of a shell fragment wound to the left eye had 
caused visual loss to occur faster than would have been 
expected from the aging process alone.

VA physical therapy notes of June 1996 and July 1996 reflect 
that the veteran was receiving treatment for chronic pain 
syndrome secondary to multiple shrapnel wounds.  He reported 
pain affecting many parts of the body, including the neck and 
shoulders.  

VA outpatient reports from February 1995 through October 1996 
reflect continued complaints of polyarthralgias.  Also noted 
was a history of chronic heart burn.  The veteran was 
provided physical therapy for chronic pain syndrome.  In July 
1995, orthopedic evaluation disclosed that the cervical spine 
had mild limitation of motion in all directions.  In October 
1995, x-ray examination of the neck showed shrapnel in soft 
tissue.  The bony framework was unremarkable.  Upper 
endoscopy on February 23, 1996 revealed considerable reflux, 
and mild to moderate inflammatory changes at the 
cardioesophageal junction, without any stricture formation or 
ulcerations.  A moderate-sized hiatal hernia was seen.  A 
February 27, 1996 treatment entry indicates that the veteran 
wore a right foot drop brace.  It was found that he had full 
active range of motion in all extremities, with a complaint 
of mild pain at the extremes of motion in all major joints.  
In June 1996, the veteran reported muscle pain and cramping 
of the left thigh.  Palpation of the left thigh showed no 
swelling, redness or tenderness.  On examination at an eye 
clinic in September 1996, the assessment was presbyopia, no 
other pathology.

The veteran was afforded a VA orthopedic examination in 
October 1997.  It was found that he had multiple scars all 
over his body.  Multiple punctate wounds were well-healed.  
One depressed scar was noted on the left upper thigh.  A 
surgical laparotomy scar and a chest tube scar were seen.  
None of the scars showed adherence, keloids, or tenderness.  
Examination of muscles showed no abnormality, except for 
right lower leg muscle atrophy which accompanied right 
peroneal nerve palsy.  The chest had a normal appearance with 
normal chest expansion and good air movement.  

Examination further revealed that cervical spine range of 
motion was as follows:  forward flexion 30 degrees, extension 
backwards 20 degrees, lateral flexion 30 degrees, rotation 40 
degrees.  Pain was noted on extremes of motion.  The 
shoulders showed no swelling or deformities.  There was 
tenderness on palpation of the left acromioclavicular joint.  
Range of motion of the left shoulder was as follows:  forward 
elevation 0-140 degrees, abduction 0-120 degrees, internal 
rotation 90 degrees, external rotation 60 degrees.  There was 
pain on extremes of motion.  X-rays of both shoulders 
revealed degenerative arthritis of the acromioclavicular 
joints and multiple shell fragments.  

The veteran was also afforded a neurologic examination by VA 
in October 1997.  He indicated that his headaches were 
located in the left periorbital region and were characterized 
by both sharp pain and dull throbbing pain.  Headaches 
reportedly varied from mild to intensely painful and occurred 
daily, lasting from 6 to 8 hours.  He admitted to some 
photophobia with severe headaches.  He noted that Tylenol 
provided some relief from headaches and indicated that he 
took no other medications.  He remarked that his last job had 
involved working for the Department of the Treasury, a job 
which he discontinued secondary to pain.  He indicated that 
he previously worked as a wax craftsman, but had discontinued 
this occupation in 1984.  The veteran referred to numbness 
and weakness of the left arm and diminished left hand grip 
strength.  He indicated that he had weakness of the left leg 
and numbness of the left thigh.

Motor inspection showed that the veteran had 5/5 power 
throughout, with the exception of the right tibialis anterior 
and right extensor hallucis longus (rated as 0/5).  Sensory 
inspection showed that sensation to light touch and pinprick 
were reduced in a well-circumscribed, circular or elliptical 
pattern over the left anterolateral thigh.  Deep tendon 
reflexes were 2/4 throughout and symmetric.  The diagnoses 
included left neuralgia paresthetica, mild disability; post-
traumatic migraine; and retained shrapnel in soft tissue of 
the neck.

A VA psychiatric examination was performed in October 1997 
for the purpose of evaluating the veteran's PTSD.  According 
to the veteran's history, he had worked as wax craftsman 
until around 1984, and had stopped because of pain and 
disability in the upper extremities.  He had later worked as 
a contracting specialist with the Department of the Treasury 
for about 7 1/2 years before retiring from that position in 
1994 because of inability to tolerate the stress involved 
with his job. 

A hearing was held in December 1998 before the undersigned 
Member of the Board.  The substance of the veteran's 
testimony follows.  He has experienced reflux and 
indigestion, from hiatal hernia, over the years since 
service.  He has pain, discharge and blurred vision of the 
left eye from a shrapnel injury to that eye; shrapnel was 
surgically removed from the left eye; a VA ophthalmologist 
noted scarring of the left eye.  He has ongoing, dull-type 
headache pain, despite medication, with episodes occurring 
daily and lasting about one to two hours; as well, he 
experiences about two to three migraine episodes per month, 
during which time he must lie down in a darkened room for one 
to two hours, in order to manage headache pain.

Additionally, testimony indicated that the veteran has pain 
and discomfort from shell fragment wound residuals affecting 
the chest.  He has a great deal of pain on moving the head 
and neck and avoids looking up too high, looking over his 
shoulder, or turning his head quickly.  He has cervical 
radiculopathy manifested as left arm pain and numbness of 
both hands.  He wears a cervical collar when he sleeps.  He 
uses a cane because of giving way of the left leg.  He has 
aches and muscle cramps of the left upper arm, and numbness 
from the elbow to the fingers, and has lost function and 
range of motion of the left shoulder.  He denied dislocation 
of the left shoulder.  He is right handed.  

II.  Legal Analysis

A.  Service Connection for Hiatal Hernia and a Left Eye 
Disorder, Claimed as Decreased Vision

The threshold question in this case is whether the appellant 
has presented well-grounded claims for service connection for 
hiatal hernia and for a left eye disorder, claimed as 
decreased vision.  A well-grounded claim is one which is 
plausible.  If he has not presented a well-grounded claim, 
the claim must fail and there is no further duty to assist in 
the development of the claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  A well-grounded claim 
requires more than an allegation; the claimant must submit 
supporting evidence.  Furthermore, the evidence must justify 
a belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  As 
will be explained below, the Board finds that the claims are 
not well-grounded.  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19 (1993).  Also, where the determinative 
issue involves either medical causation or a medical 
diagnosis, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 1991).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (1998).  When a service-
connected disability aggravates, but is not the proximate 
cause of, a nonservice-connected disability, service 
connection may be established for the increment of the 
nonservice-connected disability attributable to the service-
connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).  

In order to establish a well-grounded claim for primary 
service connection for hiatal hernia or for a left eye 
disorder, claimed as decreased vision, all three elements of 
Caluza must be satisfied.  The Board notes that the third 
Caluza requirement, that there be medical evidence of a nexus 
between current disability and inservice injury, is not 
satisfied in this case.  Specifically, no physician has 
provided medical opinion linking current hiatal hernia to 
inservice surgery to treat shell fragment wounds to the chest 
or to the veteran's service-connected residuals of 
laparotomy, including the surgical scar resulting from that 
procedure.  Further, no physician has provided medical 
opinion linking the veteran's current diminished visual 
acuity, which examiners have attributed to presbyopia, to any 
incident of service.  Presbyopia is a refractive error of the 
eye and, as such, is not a disability for which service 
connection may granted under governing criteria.  38 C.F.R. 
§ 3.303(c) (1998).

At bottom, the veteran's assertion is the only evidence 
linking hiatal hernia or decreased vision of the left eye to 
shell fragment wounds sustained during service.  Likewise, 
his assertion is the only evidence linking hiatal hernia to 
the service-connected laparotomy scar.  His assertion amounts 
to an opinion about a matter of medical causation.  As a lay 
person, he is not competent to offer a medical opinion 
regarding the etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  No competent medical evidence has 
been presented showing that hiatal hernia or decreased vision 
of the left eye had their onset in service or, alternatively, 
that a service-connected disability caused or produced an 
increase in severity of hiatal hernia.  The veteran's lay 
assertion alone cannot render a claim well-grounded in a case 
that requires proof of medical causation.  


As previously noted, a claimant must submit supporting 
evidence that justifies a belief by a fair and impartial 
individual that his claims are plausible.  As such evidence 
has not been presented, the claims are not well-grounded.


B.  Service Connection for Residuals of a Shell Fragment 
Wound to the Left Eyelid

The Board notes that the appellant's claim for service 
connection for left eyelid shrapnel wound residuals is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim which is plausible.  
The Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

The medical evidence demonstrates that the veteran's multiple 
shell fragment wounds included shrapnel wounds to the face.  
Postservice examinations have revealed shrapnel fragments 
embedded in the left eyelid.  The retained shrapnel fragments 
in the left eyelid are consistent with the circumstances of 
this combat veteran's service.  38 U.S.C.A. § 1154(b) (West 
1991).  The Board finds credible the appellant's statements 
indicating that he sustained a shrapnel wound to the left 
eyelid.  As such, the Board determines that service 
connection for residuals of a shell fragment wound to the 
left eyelid is warranted.  With reference to the discussion 
above regarding the denial of service connection for a left 
eye disorder, claimed as decreased vision, the Board 
emphasizes that there is no objective evidence of left ocular 
disease.  Accordingly, this grant of service connection is 
confined exclusively to disability involving the left eyelid.


C.  Disability Evaluations Greater than those Currently 
Assigned

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a veteran claims that a service-
connected disability has increased in severity, the claim is 
well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (1998).  

The Board notes that criteria for evaluating damage from 
muscle injuries were revised, effective July 3, 1997, during 
the pendency of the veteran's appeal.  When regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to a 
decision on his claim under the criteria which are most 
favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, in this instance, the pertinent regulations 
remained essentially unchanged, so that neither the old nor 
the revised rating criteria are more favorable to the 
appellant.  In any event, the Board has considered all 
pertinent rating criteria.

Residuals of gunshot and shell fragment wounds are evaluated 
on the basis of the following factors:  The velocity, 
trajectory and size of the missile which inflicted the 
wounds; extent of the initial injury and duration of 
hospitalization; the therapeutic measures required to treat 
the disability; and current objective clinical findings.  All 
such evidence serves to define slight, moderate, moderately 
severe, and severe muscle injuries due to gunshot wounds or 
other trauma.  38 C.F.R. § 4.56 (effective prior to and on 
and after July 3, 1997).

Arthritis, due to trauma, substantiated by x-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. Part 4, Code 5010 
(1998).

Degenerative arthritis (hypertrophic or osteoarthritis) 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as follows:  a 10 percent rating is warranted 
where there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups; a 20 percent 
rating is warranted where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. Part 4, Code 5003 (1998).

An evaluation of the level of disability present includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain, including joint pain from 
arthritis, on functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45 and 4.59 (1998).  Notable functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. Part 4, § 4.40 (1998).

A 10 percent rating is warranted for scars, superficial, 
poorly nourished, with repeated ulceration.  A 10 percent 
rating is also warranted for scars, superficial, tender and 
painful on objective demonstration.  Note: The 10 percent 
rating will be assigned, when the requirements are met, even 
though the location may be on tip of the finger or toe, and 
the rating may exceed the amputation value for the limited 
involvement.  Scars, may also be rated on limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, and 7805 (1998).  

The term "incomplete paralysis," with radicular group and 
other peripheral nerve injuries, indicates a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a (1998).

When after consideration of all evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).


Residuals of a Shell Fragment Wound to the Chest

A 20 percent rating is warranted for moderately severe or 
severe impairment of Muscle Group XXI, the muscles of 
respiration, Diagnostic Code 5321.  This is the highest 
rating provided by this diagnostic code.  38 C.F.R. § 4.73, 
effective before and on and after July 3, 1997.  

The veteran asserts that a higher rating should be assigned 
for chest shrapnel wound residuals.  A review of the record 
discloses that a shrapnel wound to the chest temporarily 
produced collapse (pneumothorax) of the right lung.  However, 
pneumothorax had cleared by about two days after the injury.  
Clinical examination during 1985 showed that the chest was 
normal and virtually asymptomatic.  Examinations during 
subsequent years repeatedly demonstrated that the appellant 
had normal expansion of the chest.  There is no indication 
from the medical evidence that wound scars of the chest in 
any way interfered with function of the muscles of 
respiration.  Further, there is no objective evidence that 
wound scars of the chest have exhibited tenderness or 
ulceration over the years since service.  There is no 
postservice x-ray or clinical evidence of the presence of any 
restrictive lung disease stemming from chest trauma sustained 
during service.

In all, the medical evidence demonstrates that residuals of 
shell fragment wounds to the chest have remained static 
throughout the years since service, and particularly, during 
the years since early 1985, the point in time from which a 
claim for benefits for chest shrapnel wound residuals has 
remained in open status.  The currently assigned 20 percent 
rating under DC 5321, which reflects moderately severe or 
severe damage to affected muscles of respiration, adequately 
reflects the extent of impairment present during the time 
frame from 1985 to the present.  Absent objective evidence of 
restrictive lung disease, based on the pleural cavity injury 
sustained during service, no reasonable basis is provided for 
assignment of a rating greater than 20 percent under 
pertinent alternative rating codes.  See 38 C.F.R. § 4.97 
Diagnostic Code 6818, effective prior to October 7, 1996; and 
38 C.F.R. § 4.97 Diagnostic Code 6843, Note (3), effective on 
and after October 7, 1996.  

Note (3) provides as follows:  Gunshot wounds of the pleural 
cavity with bullet or missile retained in lung, pain or 
discomfort on exertion, or with scattered rales or some 
limitation of excursion of diaphragm or of lower chest 
expansion shall be rated at least 20 percent disabling.  
Disabling injuries of the shoulder girdle muscles (Groups I 
to IV) shall be separately rated and combined with ratings 
for respiratory involvement.  Involvement of Muscle Group XXI 
(DC 5321), however, will not be separately rated.  

Shell Fragment Wounds to the Cervical Area with Arthritis and 
Radiculopathy

A 20 percent rating is warranted for mild, incomplete 
paralysis of all radicular groups of the major or minor 
extremity.  A 30 percent rating is warranted for moderate, 
incomplete paralysis of all radicular groups of the minor 
extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8513 (1998).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).

The veteran asserts that a higher rating should be assigned 
for shrapnel wound residuals involving the area of the 
neck/cervical spine.  The veteran is right handed; 
accordingly, his left upper extremity is his minor arm.  A 
review of the record discloses that shell fragment wounds to 
the neck were confined to soft tissue; there was no bony 
damage to any segment of the cervical spine.  In addition, 
there is no x-ray evidence of intervertebral disc pathology 
or clinical evidence of deformity of cervical spine.  

Despite the veteran's reported problems with typing or 
writing, particularly when using the left hand, examinations 
have several times demonstrated full upper extremity motor 
power bilaterally.  There is no objective evidence of atrophy 
of any upper extremity muscle groups supplied by any of the 
peripheral nerves comprising the upper, middle or lower 
radicular groups.  Examiners have found that the left hand 
exhibits only slightly diminished grip strength, while the 
appellant had full grip strength of the right hand.  It 
appears that a sensation of pain and numbness involving the 
left upper extremity, and to a much lesser extent the right 
upper extremity, is the principal residual symptom of the 
shrapnel wound to the area of the neck/cervical spine.  

Having reviewed the medical evidence, with particular regard 
to reports of neurological evaluations, the Board determines 
that the veteran, at most, experiences no more than mild, 
incomplete paralysis of all radicular groups of the left 
upper extremity.  At the same time, however, there is 
virtually no demonstrable residual impairment involving any 
of the radicular groups of the right upper extremity.  
Criteria for a rating in excess of 20 percent for cervical 
radiculopathy involving the left upper extremity, stemming 
from a shrapnel wound to the area of the neck/cervical spine, 
are not satisfied.  Criteria for a compensable rating for 
cervical radiculopathy involving the right upper extremity, 
stemming from a shrapnel wound to the area of the 
neck/cervical spine, are not satisfied.

A 10 percent rating is warranted for slight limitation of 
motion of the cervical spine.  A 20 percent rating is 
warranted for moderate limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (1998).

The RO has assigned DC 5010 to reflect that shrapnel wound 
residuals involving the area of the neck/cervical spine 
produced traumatic arthritis, in addition to the above-
described sensory radiculopathy contemplated by DC 8513.  The 
Board's review of the medical evidence does not reveal any 
report of x-ray findings of arthritic changes of the cervical 
spine.  In any event, any arthritis present is evaluated on 
the basis of limitation of motion of the cervical spine.  
Here, there is no clinical evidence demonstrating that the 
appellant has more than a slight limitation of motion of the 
cervical spine.  The medical evidence does not warrant 
assignment of more than a 10 percent rating for shrapnel 
wound residuals involving the area of the neck/cervical spine 
on the basis of traumatic arthritis.  

The Board has considered the veteran's assertion that he 
experiences significant pain affecting the neck and that pain 
produces functional limitations.  However, examinations have 
not indicated that the veteran winced or made other gestures 
indicating pain when he performed range of motion of the 
cervical spine or that he exhibited signs of weakened 
movement, excess fatigability or incoordination.  Indeed, 
when the veteran was most recently examined by VA in October 
1997, the examiner specifically commented that pain was 
elicited only at extremes of motion.  In light of the 
foregoing, an increased evaluation, based on pain or 
functional loss alone, is not warranted.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

In all, the current record supports assignment of a 20 
evaluation for residual disability from a shell fragment 
wound to the area of the neck/cervical spine, based on 
sensory radiculopathy, and assignment of a 10 percent 
evaluation for residual disability from a shell fragment 
wound to the area of the neck/cervical spine, based traumatic 
arthritis.  The overall level of impairment from this single 
disability entity warrants assignment of a 30 percent 
evaluation, which the Board has granted in his appeal.  For 
reasons explained above, a rating in excess of 30 percent 
under the applicable diagnostic codes is not warranted.

Residuals of Shell Fragment Wounds to the Left Leg and Thigh, 
with Meralgia Paresthetica

A noncompensable rating is warranted for mild or moderate 
paralysis of the external cutaneous nerve of thigh.  A 10 
percent rating is warranted for severe to complete paralysis 
of the external cutaneous nerve of thigh.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8529 (1998).  The same rating 
formula is applied to neuritis of the external cutaneous 
nerve of the thigh.  38 C.F.R. § 4.124a, Diagnostic Code 8629 
(1998).  

The veteran asserts that a higher rating should be assigned 
for left lower extremity shrapnel wound residuals.  A review 
of the record discloses that a shell fragment wound to the 
left lower extremity did not result in bony damage.  Claimed 
ulceration and tenderness of left lower extremity wound scars 
has not been substantiated by any postservice examinations.  
Over the years, there has been no objective evidence that 
wound scars impeded motion or function of the left lower 
extremity.  Although the veteran claims that he experiences 
giving way of the left leg, examinations have repeatedly 
demonstrated full motor power of muscles of the left thigh 
and left leg.  

It is only in recent years that the veteran has reported 
having a great deal of shooting pain and numbness involving 
the left lower extremity.  These subjective symptoms 
constitute the principal residuals of the left thigh and left 
leg shrapnel wounds.  A disability, now classified as 
meralgia paresthetica of the left thigh and left leg, has 
remained primarily sensory in character over the years. 

In all, the medical evidence demonstrates that residuals of 
shell fragment wounds to the left lower extremity had 
remained static throughout many years since service, and 
particularly, during the years from early 1985, the point in 
time from which a claim for benefits for left lower extremity 
shrapnel wound residuals has remained in open status, through 
July 2, 1993, the date upon which the RO effectively granted 
an increase to 10 percent for meralgia paresthetica of the 
left thigh and left leg.  The noncompensable rating assigned 
under DC 8629, which reflects mild to moderate neuralgia of 
the external cutaneous nerve of the left thigh, adequately 
reflected the essentially asymptomatic character of this 
disability prior to July 2, 1993.  The 10 percent rating 
assigned under DC 8629, on and after July 2, 1993, more than 
adequately reflects the exclusively sensory character of the 
disability since then.

Post-traumatic Headaches

Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under Diagnostic Code 
9304.  This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma.  Ratings 
in excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (1998).

A 10 percent rating is warranted for migraine, with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  A 30 percent rating is 
warranted for migraine, with characteristic prostrating 
attacks occurring on an average of once a month over last the 
last several months.  A 50 percent rating is warranted for 
migraine when there are very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(1998).

The veteran asserts that a higher rating should be assigned 
for post-traumatic headaches.  A review of the record 
discloses that he complained of headaches in service after an 
episode of having reportedly sustained head trauma.  There 
was no clinical or x-ray evidence at the time of a skull 
fracture.  A complaint of recurrent headaches has been the 
principal residual symptom of head trauma over the years 
since service.  There is no objective evidence of brain 
disease or organic residuals of head trauma, including multi-
infarct dementia.  Purely subjective complaints of headache, 
if symptomatic of old head trauma, warrant assignment of a 
maximum rating of 10 percent under Diagnostic Code 8045.  

Although the medical evidence establishes that the veteran's 
headaches are the only symptom of inservice head trauma, the 
Board is aware that the veteran has described having 
headaches of such severity that he must sometimes remain for 
one to two hours at a time  in a darkened room.  In fact, 
when he was most recently examined by a VA neurologist, his 
headaches were classified as post-traumatic migraine.  

An evaluation of migraine involves a consideration of the 
frequency of migraine attacks, as well as the impact of 
migraine attacks on industrial adaptability.  The veteran has 
provided a history of having given up a job in metal casting 
in the mid-1980's, in favor of a government desk job, because 
the lifting he performed in metal casting had aggravated arm 
and leg pain.  He eventually found it difficult to sit at a 
desk because thigh and shoulder pain had led to diminished 
concentration and short temper.  He finally retired from his 
desk job with government in 1994, reportedly because of the 
stress of the position and because of pain affecting the 
extremities.  The Board finds it noteworthy that the veteran 
did not attribute his problems functioning in the workplace 
to migraine attacks and did not state to examiners that he 
had retired because of migraine.  

At a hearing before the undersigned Board Member, the veteran 
testified that he experiences two to three migraine episodes 
per month.  The Board resolves any doubt on the question of 
frequency of migraines in the veteran's favor, accepting his 
testimony as credible.  At the same time, however, his 
occupational history does not depict that migraine attacks 
have been of such frequency and severity that they have ever 
been productive of severe economic inadaptability.  As such, 
a 30 percent rating, but no more, is warranted for the 
veteran's post-traumatic headaches.

The Board has reviewed the entire record and finds that the 
evidence supports the assignment of a 30 percent rating for 
post-traumatic, migraine headaches, retroactive to July 2, 
1993, as that rating would reflect the most disabling level 
this disorder has been since the beginning of the appeal 
period for the veteran's headache disability.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Throughout the entire appeal 
period, the disability has not more nearly approximated the 
criteria for assignment of the next higher rating of 50 
percent for migraine.  38 C.F.R. § 4.7 (1998).  That rating 
requires that the attacks be "very frequent," "prolonged," 
and "productive of severe economic inadaptability," none of 
which is shown in this case.  

Residuals of Shell Fragment Wounds to the Left Shoulder with 
Arthritis

A 20 percent rating is warranted for limitation of motion of 
the arm of the minor extremity, at shoulder level.  A 20 
percent rating is also warranted for limitation of motion of 
the arm of the minor extremity midway between the side and 
shoulder level.  A 30 percent rating is warranted for 
limitation of motion of the arm of the minor extremity to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (1998).

A 10 percent rating is warranted for impairment of the 
clavicle or scapula, involving malunion, minor extremity.  A 
10 percent rating is also warranted for impairment of the 
clavicle or scapula, involving nonunion without loose 
movement, minor extremity.  Further, a 20 percent rating is 
warranted for impairment of the clavicle or scapula, 
involving nonunion with loose movement, minor extremity.  A 
20 percent rating is also warranted for impairment of the 
clavicle or scapula, involving dislocation, minor extremity.  
Otherwise, rate on impairment of function of the contiguous 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (1998).

The veteran asserts that a higher rating should be assigned 
for left shoulder shrapnel wound residuals.  A review of the 
record discloses that the veteran now has traumatic arthritis 
of the left shoulder joint.  As previously noted, traumatic 
arthritis is rated on limitation of motion of the affected 
joint.  Examinations in recent years demonstrated that the 
left shoulder achieved, at all times, significantly more than 
90 degrees of abduction; and, at all times, significantly 
more than 90 degrees of forward elevation.  Clearly, range of 
motion of the left upper extremity is well above shoulder 
level.  Limitation of motion at shoulder level is the minimum 
degree of limited motion required to support assignment of a 
20 percent rating for left shoulder arthritis.  The 10 
percent rating currently assigned, based on noncompensable 
limitation of motion of the left shoulder joint, 
appropriately reflects the level of impairment from traumatic 
arthritis under DC 5010.  

Left shoulder shrapnel wound residuals are also potentially 
ratable under DC 5203 for application to impairment of the 
clavicle or scapula.  The medical evidence reveals that a 
shell fragment wound to the left shoulder did not result in a 
fracture of the clavicle or scapula or dislocation of the 
shoulder joint.  No left shoulder deformity has been 
objectively demonstrated.  Although the veteran asserts that 
he has difficulty with a task as simple as lifting a 
telephone, examinations over the years have demonstrated full 
motor power of all muscle groups of the left shoulder.  
Claimed tenderness and ulceration of shrapnel wound scars 
located in the area of the left shoulder have not been 
objectively demonstrated.  There is also no objective 
evidence that shrapnel wound scars about the left shoulder in 
any way impair motion or function of the joint.  In order to 
entitled to assignment of a rating greater than 10 percent 
for impairment of the clavicle or scapula of the minor arm, 
there must be evidence of nonunion of the clavicle or scapula 
with loose movement.  This has not been demonstrated.  

The Board has considered the veteran's assertion that he 
experiences significant pain affecting the left shoulder and 
that pain produces functional limitations.  However, 
examinations over the years have not indicated that the 
veteran winced or made other gestures indicating pain when he 
performed range of motion of the left shoulder or that he 
exhibited signs of weakened movement, excess fatigability or 
incoordination.  Indeed, when the veteran was most recently 
examined by VA in October 1997, the examiner specifically 
commented that pain was elicited only at the extremes of 
motion.  In light of the foregoing, an increased evaluation, 
based on pain or functional loss, etc., is not warranted.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has reviewed the entire record and finds that the 
10 percent rating assigned by the RO for left shoulder 
shrapnel wound residuals reflects the most disabling this 
disorder has been since the beginning of the appeal period, 
which, in this case, the RO has determined to be November 16, 
1984.  Throughout the entire appeal period, the disability 
has not more nearly approximated the criteria for assignment 
of the next higher rating for the left shoulder disability 
under any of the potentially applicable rating codes.  38 
C.F.R. § 4.7 (1998).  Thus, the Board concludes that a staged 
rating for residuals of shell fragment wounds to the left 
shoulder with arthritis is not warranted.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Residuals of Shell Fragment Wounds to the Abdomen, with 
Laparotomy Scar

A noncompensable rating is warranted for slight injury to 
Muscle Group XIX, muscles of the abdominal wall.  A 10 
percent rating is warranted for moderate injury to Muscle 
Group XIX.  These muscles function in support and compression 
of the abdominal wall and lower thorax; flexion and lateral 
motions of spine; synergists in strong downward movements of 
arm.  38 C.F.R. Part 4, Code 5319, effective prior to and on 
and after July 3, 1997.

A through and through missile injury with muscle damage 
constitutes moderate muscle injury.  38 C.F.R. § 4.72, 
effective prior to July 3, 1997; 38 C.F.R. § 4.56(b), 
effective on and after July 3, 1997.  

The veteran asserts that a higher rating should be assigned 
for abdominal shrapnel wound residuals.  A review of the 
record discloses that abdominal surgery was performed, after 
the veteran sustained multiple shrapnel wounds; it was 
determined that there had been no significant damage to 
internal organs.  Claimed tenderness and ulceration of 
abdominal wound scars have not been substantiated on 
examinations over the years since service.  In any event, the 
fact that surgery was conducted to ascertain the nature and 
extent of any injury to the abdominal organs is indicative of 
the fact that the missile injury to Muscle Group XIX was a 
through and through injury.  The provisions of 38 C.F.R. 
§ 4.56(b) and § 4.72, cited above, classify such an injury as 
moderate in degree.  That being the case, a 10 percent rating 
is warranted for the injury to Muscle Group XIX.  However, a 
30 percent rating, based on moderately severe injury is not 
warranted here.  As to this muscle group, there is no loss of 
deep fascia, or muscle substance, or loss of firm resistance, 
and there is no indication of loss of strength or endurance.  
See 38 C.F.R. § 4.56(d)(3).  Although the veteran asserts 
that he has diarrhea, which he attributes to stomach and 
bowel damage from shrapnel wounds to the abdomen, his 
assertion is not supported by objective evidence.


ORDER

Primary and secondary service connection for hiatal hernia is 
denied.

Service connection for a left eye disorder, claimed as 
decreased vision, is denied.

Service connection for residuals of a shell fragment wound to 
the left eyelid is granted.

An increased rating for residuals of a shell fragment wound 
to the chest, currently evaluated 20 percent disabling, is 
denied.

A 30 percent rating for residuals of a shell fragment wound 
to the cervical area, with arthritis and radiculopathy, is 
granted, subject to criteria pertaining to the payment of 
monetary awards.

An increased rating for residuals of a shell fragment wound 
to the left leg and thigh, with meralgia paresthetica, 
evaluated noncompensably disabling prior to July 2, 1993, is 
denied.

An increased rating for residuals of a shell fragment wound 
to the left leg and thigh, with meralgia paresthetica, 
evaluated 10 percent disabling since July 2, 1993, is denied.

A 30 percent for post-traumatic headaches is granted, subject 
to governing criteria pertaining to the payment of monetary 
awards.

A rating greater than 10 percent for residuals of a shell 
fragment wound to the left shoulder with arthritis is denied.

A 10 percent rating for residuals of a shell fragment wound 
to the abdomen, with laparotomy scar is granted, subject to 
governing criteria pertaining to the payment of monetary 
awards.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 

